Case 2:17-cv-01072-JAD-VCF Document 82 Filed 10/09/19 Page 1 of 2




                                            ECF Nos. 75, 82
     Case 2:17-cv-01072-JAD-VCF Document 82 Filed 10/09/19 Page 2 of 2




                                    ORDER

   Based on the parties' stipulation [ECF No. 82] and good cause appearing, IT IS HEREBY
ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
costs. All pending motions [ECF No. 75] are DENIED as moot. The Clerk of Court is directed to
CLOSE THIS CASE.

                                           _________________________________
                                                     _____
                                                        _ ____________  _ _
                                           U.S. District JJudge
                                                     ict Ju     Jennifer
                                                                  nnniiffer A. Dorsey
                                                            d e Jenn
                                                            dg
                                           Dated: October 9, 2019
